Fourth Court of Appeals
                                     San Antonio, Texas
                                             June 5, 2013

                                        No. 04-13-00050-CV

                                IN RE CMH HOMES, INC. and
                               Vanderbilt Mortgage and Finance, Inc.

                                  Original Mandamus Proceeding 1

                                               ORDER

        On January 23, 2013, Relators CMH Homes, Inc. and Vanderbilt Mortgage and Finance,
Inc. filed a petition for a writ of mandamus. The court has considered Relators’ petition, the
responses and replies of the parties, and the arguments during oral argument and has determined
that Relators are entitled to the relief requested. Accordingly, the petition for writ of mandamus
is CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

       The Honorable Ana Lisa Garza is ORDERED to vacate her October 2, 2012 order and
enter an appropriate order disqualifying David Rumley and Baldemar Gutierrez and their law
firms. The writ will issue only if we are notified that Judge Garza has not done so within
fourteen days of the date of this order.

        It is so ORDERED on June 5, 2013.

                                                                _____________________________
                                                                Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of June, 2013.

                                                                _____________________________
                                                                Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. DC-12-09, styled Duval County, Texas v. Vanderbilt Mortgage and
Finance, Inc., CMH Homes, Inc., Bruce Robin Moore, Jr., and Benjamin Joseph Frazier, pending in the 229th
Judicial District Court, Duval County, Texas, the Honorable Ana Lisa Garza presiding.